       Case 6:20-cv-00804-ADA Document 47-9 Filed 02/23/21 Page 1 of 13




	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  
	  



                    EXHIBIT	  8	  
1/25/2021                 Case 6:20-cv-00804-ADA DocumentContacts
                                                          47-9 | AT&T
                                                                  Filed 02/23/21 Page 2 of 13



     AT&T


Resources


                                               Get in touch
         Customer Service Contacts
         For assistance with Consumer support, Small/Medium Business support, Enterprise
         Business support, and Executive Customer Care contact.




         Individual Stockholder Contacts
         For assistance regarding stock transfers, cost basis worksheets, dividend or dividend
         reinvestment, direct stock purchases or to enroll in an IRA.




         Institutional Investors Contacts
         Contact a member of the AT&T Investor Relations team.


https://investors.att.com/resources/contacts                                                     1/9
1/25/2021                 Case 6:20-cv-00804-ADA DocumentContacts
                                                          47-9 | AT&T
                                                                  Filed 02/23/21 Page 3 of 13




         Bondholders Contacts
         Contact AT&T Treasury for bond-related questions.




         General Inquiries
         AT&T’s headquarters mailing address.




         AT&T Board of Directors
         Contact information.




https://investors.att.com/resources/contacts                                                    2/9
1/25/2021                 Case 6:20-cv-00804-ADA DocumentContacts
                                                          47-9 | AT&T
                                                                  Filed 02/23/21 Page 4 of 13




     How can we help you?
     Here are a few ways to get in touch with us, explore our options below.


          Customer Service Contacts


          Consumer Support:

          Contact AT&T by phone or live chat to order new service, track orders and get customer
          service, billing and tech support

          https://www.att.com/contactus/

          Small/Medium Business Support

          http://www.corp.att.com/businesscontact/

          Enterprise Business Support

          For Enterprise Businesses with more than 100 employees
          https://www.business.att.com/enterprise/support/

          Executive Customer Care Contact

          If you've contacted Customer Service and require additional support, please use the form
          below to contact the VP of Customer Care




                                        AT&T
                                        Investor Relations.
https://investors.att.com/resources/contacts                                                         3/9
1/25/2021                 Case 6:20-cv-00804-ADA DocumentContacts
                                                          47-9 | AT&T
                                                                  Filed 02/23/21 Page 5 of 13



                                 1      Customer Info
                                               Customer Type:                             Priority:
                                                --Select--                                 Medium

                                               Customer First Name:                       Customer Last Name:



                                               Business Name:                             Business Hours:



                                               Customer Street Address:                   Customer City:



                                               Customer State:                            Customer Zip:
                                                --None--

                                               Customer Phone:                            Customer Email:




                                 2      Summary
                                               Issue Subject:                             Service Account Num:




                                               Product: (hold CTRL to select multiple)
                                                Phone
                                                     Wireless Phone
                                                     Prepaid Wireless Phone
                                                     Uverse Phone / (VOIP)
                                                     POTS - Plain Old Telephone Service
                                                     AT&T FirstNet
                                                Internet
                                                     DSL
                                                     Uverse/Broadband Internet
                                                     Fixed Wireless Internet
                                                Video
                                                     U verse TV

                                               Description:
https://investors.att.com/resources/contacts                                                                     4/9
1/25/2021                 Case 6:20-cv-00804-ADA DocumentContacts
                                                          47-9 | AT&T
                                                                  Filed 02/23/21 Page 6 of 13




                                               Language Preference:
                                                English



                                                 Submit




          Individual Stockholder Contacts


          Do you have questions on investor brieﬁngs? The statistical proﬁle and growth drivers?
          Recent stock performance? Please visit the AT&T Inc. Investor Relations home page.

          For account information or assistance regarding stock transfers, cost basis worksheets,
          dividend or dividend reinvestment, direct stock purchases or to enroll in an IRA, contact:

          Stockholder Services

          Stockholder Services Hotline: 1-800-351-7221
          (210) 351-3327




https://investors.att.com/resources/contacts                                                           5/9
1/25/2021           Case 6:20-cv-00804-ADA DocumentContacts
                                                    47-9 | AT&T
                                                            Filed 02/23/21 Page 7 of 13

            • Computershare:  1-800-351-7221
            • Outside continental U.S. call collect at 781-575-4729
            • Hearing impaired stockholders with access to a TDD device can communicate directly
              with Computershare by calling 1 888 403-9700.
            • Outside the United States, Canada or Puerto Rico, call 781-575-2697.
        Stockholder Account correspondence/inquiries:

        AT&T Inc.
        C/O Computershare
        P.O. Box 505005
        Louisville, KY 40233
        E-mail: att@computershare.com (this e-mail is for stock related inquiries only)

        If you have other questions regarding your stock account, you may email Shareowner Services (A) or
        submit a comment or question online (B).

        (A) Link to email with this address: g47603@att.com

        (B) If you are a stockholder and would like to submit a comment or question, ﬁll out the
        form below and we'll route it to the appropriate people.

        (Required ﬁelds indicated by *)



        E-mail address*

        Name

        City

        State                       Select State

        Zip Code

        Phone Number*

        Alternate Phone
        Number



           The more speciﬁc you are with your comments or questions, the easier it will be for us to
             dd            h
https://investors.att.com/resources/contacts                                                                 6/9
1/25/2021          Case 6:20-cv-00804-ADA DocumentContacts
                                                   47-9 | AT&T
                                                           Filed 02/23/21 Page 8 of 13
          address them.

          Note: to protect your privacy, do not enter personal information such as Social Security
          Numbers, account information, etc. on this form.

          Stockholder
          Comments/Questions*




                                                        I'm not a robot
                                                                          reCAPTCHA
                                                                          Privacy - Terms




                                                                Submit




          Institutional Investors Contacts

          Institutional investors may contact any of the managers listed below at investr@att.com.


                                               Responsibility               Subject Matter




https://investors.att.com/resources/contacts                                                         7/9
1/25/2021                 Case 6:20-cv-00804-ADA DocumentContacts
                                                          47-9 | AT&T
                                                                  Filed 02/23/21 Page 9 of 13

                                               Responsibility               Subject Matter


               Amir                            Senior Vice President,       General
               Rozwadowski                     Finance and Investor
                                               Relations




               Christopher                     Sell-Side Analysts           General
               Womack


               Michael Black                   Sell-Side Analysts           General




               Matt Gallaher                   Buy-Side Investors           General


               Todd Gericke                    Buy-Side Investors           General




               Kent Evans                      Buy-Side Investors & Sell-   Mobility, Business Solutions
                                               Side Analysts                & Latin America (Mexico)


               Lindsey                         Buy-Side Investors & Sell-   WarnerMedia
               Foreman                         Side Analysts


               Nate Melihercik                 Buy-Side Investors & Sell-   WarnerMedia
                                               Side Analysts




               Jamie Anderson                  Communications & IR          General
                                               Operations




https://investors.att.com/resources/contacts                                                               8/9
1/25/2021                Case 6:20-cv-00804-ADA Document Contacts
                                                         47-9 | AT&T
                                                                  Filed 02/23/21 Page 10 of 13

                                               Responsibility            Subject Matter


               Tim Bever                       Financial Analysis & IR   General
                                               Operations




          Bondholders Contacts

          If you have bond-related questions, you may contact AT&T Treasury.




          General Inquiries

          Our headquarters mailing address is

          208 S. Akard St.
          Dallas, TX 75202

          Our main telephone number is (210) 821-4105. (Please note that while AT&T's corporate
          headquarters are in Dallas, the main telephone number uses a San Antonio area code.)




          AT&T Board of Directors


          Interested persons may contact the Board of Directors, the non-management directors,
          the lead director or a speciﬁc individual director by sending written comments through the
          Oﬃce of the Secretary of AT&T Inc., 208 S. Akard Street, Suite 2954, Dallas, Texas 75202. The
          Oﬃce will either forward the original materials as addressed or provide Directors with
          summaries of the submissions, with the originals available for review at the Directors’
          request.




https://investors.att.com/resources/contacts                                                              9/9
1/25/2021            Case 6:20-cv-00804-ADA Document    47-9Ofﬁces
                                               AT&T Corporate   Filed   02/23/21
                                                                   - Google Maps Page 11 of 13

        AT&T Corporate O ces




                                                                                                     Map data ©2021 Google    200 ft




     AT&T Corporate O ces
     1.0    ★
           2 reviews · $$
     Corporate o ce




      Directions       Save          Nearby     Send to your       Share
                                                   phone



                712 E Huntland Dr, Austin, TX 78752

                Opens at 8:00 AM

https://www.google.com/maps/place/AT%26T+Corporate+Ofﬁces/@30.3306648,-97.7087596,17z/data=!3m1!4b1!4m8!1m2!2m1!1sat%26t+ofﬁce+austin,+tx!3m4!…   1/3
1/25/2021            Case 6:20-cv-00804-ADA Document    47-9Ofﬁces
                                               AT&T Corporate   Filed   02/23/21
                                                                   - Google Maps Page 12 of 13
               att.com

               87JV+79 Austin, Texas




     Add missing information



     Photos




                               Street View &
         All                   360°




     At this place


     Reyes Company
     No reviews
     Non-profit organization


     Review summary



                                                           1.0
     5
     4
     3
     2
     1                                                      2 reviews




     Reviews                                                       Sort


               John Carroll
               Local Guide   ・24 reviews
                   7 months ago
     Cant get any help

            Like          Share



https://www.google.com/maps/place/AT%26T+Corporate+Ofﬁces/@30.3306648,-97.7087596,17z/data=!3m1!4b1!4m8!1m2!2m1!1sat%26t+ofﬁce+austin,+tx!3m4!…   2/3
1/25/2021            Case 6:20-cv-00804-ADA Document    47-9Ofﬁces
                                               AT&T Corporate   Filed   02/23/21
                                                                   - Google Maps Page 13 of 13

             Cody Ayers
             Local Guide     ・16 reviews
                      a year ago




     People also search for




        AT&T Administrati…             AT&T Hotel and C…               AT&T St
        4.0   (2)                      4.5    (1,639)                  4.6    (1
        Corporate office               4-star hotel                    Cell pho




     Web results




     About this data




       AT&T Corporate Of…               AT&T Administrati…                AT&T Store                       AT&T                              AT&T
       1.0   (2) · $$                   4.0   (2)                         3.9    (165) · $$                4.0   (1)                         4.2
       Corporate office                 Corporate office                  Cell phone store                 Corporate office                  Cell ph

              Website                                                            Website




https://www.google.com/maps/place/AT%26T+Corporate+Ofﬁces/@30.3306648,-97.7087596,17z/data=!3m1!4b1!4m8!1m2!2m1!1sat%26t+ofﬁce+austin,+tx!3m4!…   3/3
